          Case 3:16-cv-01756-YY        Document 112       Filed 09/27/19     Page 1 of 13




                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION



    NECA-IBEW PENSION TRUST FUND
    (THE DECATUR PLAN) and ANGELA
    LOHMANN, as Trustee for the Angela
    Lohmann Revocable Trust, individually and                  Case No. 3:16-cv-01756-YY
    on behalf of all others similarly situated,
                                                               OPINION AND ORDER
                  Plaintiffs,

                          v.

    PRECISION CASTPARTS CORP., MARK
    DONEGAN, DON R. GRABER, LESTER L.
    LYLES, DANIEL J. MURPHY, VERNON E.
    OECHSLE, ULRICH SCHMIDT, RICHARD
    L. WAMBOLD, and TIMOTHY A. WICKS,

                  Defendants.


YOU, Magistrate Judge:

          Plaintiffs have filed a motion to compel “proxy documents.” ECF #99.1 The “proxy

documents” that plaintiffs seek are identified as items from defendants’ privilege log, set forth in

Exhibit A of the declaration of Nadia Dahab, and consist of: “(1) internal Company emails



1
  “Pretrial discovery matters are considered non-dispositive, and Magistrate Judges therefore
possess authority to enter orders resolving discovery disputes.” U.S. v. Hansen, 233 F.R.D. 665,
669 (S.D. Cal. 2005) (collecting cases).



1 – OPINION AND ORDER
        Case 3:16-cv-01756-YY          Document 112       Filed 09/27/19      Page 2 of 13




discussing draft, factual language for the Proxy; and (2) documents containing draft language for

the factual background section of the Proxy.” Mot. Compel 1-2, ECF #99. Defendants contend

that these emails and documents are protected by the attorney-client privilege. The court has

conducted an in camera review of the documents and, for the reasons discussed below, plaintiffs’

motion is denied.

I.     Law Regarding Attorney-Client Privilege

       Federal common law governs issues concerning the application of the attorney-client

privilege in this federal securities action. See United States v. Ruehle, 583 F.3d 600, 608 (9th

Cir. 2009). “The attorney-client privilege is the oldest of the privileges for confidential

communications known to the common law. Its aim is to encourage full and frank

communication between attorneys and their clients and thereby promote broader public interests

in the observance of law and administration of justice.” United States v. Jicarilla Apache

Nation, 564 U.S. 162, 169 (2011) (quoting Upjohn Co. v. United States, 449 U.S. 383, 389

(1981)) (internal quotations marks and citations omitted). “The attorney-client privilege protects

confidential disclosures made by a client to an attorney in order to obtain legal advice, as well as

an attorney’s advice in response to such disclosures.” Ruehle, 583 F.3d at 608 (quoting United

States v. Bauer, 132 F.3d 504, 507 (9th Cir. 1997)) (alterations omitted).

       The attorney-client privilege applies to communications between lawyers and
       their clients when the lawyers act in a counseling and planning role, as well as
       when lawyers represent their clients in litigation. Indeed, the axiom that ‘every
       man knows the law’ presupposes that everyone can find it out by consulting a
       lawyer, before being hauled into court for violating the law.

United States v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996) (quoting 8 JOHN H. WIGMORE,

EVIDENCE 547-48 (McNaughton rev. ed. 1961)).




2 – OPINION AND ORDER
        Case 3:16-cv-01756-YY           Document 112        Filed 09/27/19      Page 3 of 13




        However, “[t]he fact that a person is a lawyer does not make all communications with

that person privileged.” Ruehle, 583 F.3d at 607 (quoting United States v. Martin, 278 F.3d 988,

999 (9th Cir. 2002)). “Because it impedes full and free discovery of the truth, the attorney-client

privilege is strictly construed.” Id. (quoting Martin, 278 F.3d at 999). “The privilege stands in

derogation of the public’s right to every man’s evidence and as an obstacle to the investigation of

the truth, . . . it ought to be strictly confined within the narrowest possible limits consistent with

the logic of its principle.” Id. (quoting In re Horowitz, 482 F.2d 72, 81 (2d Cir. 1973)) (internal

quotation marks and original alterations omitted).

        In the Ninth Circuit, an eight-part test determines whether a communication is covered by

the attorney-client privilege, where the party asserting the privilege bears the burden of proving

each element:

        (1) Where legal advice of any kind is sought (2) from a professional legal adviser
        in his capacity as such, (3) the communications relating to that purpose, (4) made
        in confidence (5) by the client, (6) are at his instance permanently protected (7)
        from disclosure by himself or by the legal adviser, (8) unless the protection be
        waived.

Id. (internal citations omitted).

II.     Discussion

        Only three elements of the eight-part test are at issue here: whether the proxy documents

pertain to legal advice, whether Precision Castparts Corp. (PCC) intended to keep them

confidential, and whether PCC waived the privilege by making a disclosure to a third party.

        A.      Legal Advice

        “There is general agreement that the protection of the privilege applies only if the

primary or [predominant] purpose of the attorney-client consultations is to seek legal advice or

assistance.” In re Banc of California Sec. Litig., No. SA CV 17-00118-AG (DFMx), 2018 WL




3 – OPINION AND ORDER
        Case 3:16-cv-01756-YY          Document 112        Filed 09/27/19      Page 4 of 13




6167907, at *1 (C.D. Cal. Nov. 26, 2018) (citations and alterations omitted). What matters is

whether the lawyers were employed with reference to their knowledge and discretion in the law.

Chen, 99 F.3d at 1502.

       Plaintiffs seek the “proxy documents” because “[t]his case involves false and misleading

statements in the Proxy,” and “[t]he Proxy Documents will show how the language at issue in the

Proxy was formulated and/or evolved.” Mot. Compel 2, ECF #99. Otherwise stated, plaintiffs

contend they are entitled to see the prior drafts of the proxy statement. Plaintiffs argue that the

proxy documents are not protected by the attorney-client privilege because they “do not pertain

to predominantly legal advice.” Id. at 5. Specifically, they assert that “through the Proxy

Documents, Precision’s attorneys were attempting to gather the underlying factual data and

information from the Precision employees and directors to put into the Proxy—not to provide

legal advice.” Id. at 7 (emphasis in original). Plaintiffs cite to portions of the privilege log that

use the terms “Background of Merger” and “Prospective Financial Information,” and argue that

the privilege log descriptions “themselves demonstrate that the Proxy Documents are fact-based,

business-related materials.” Id.

       Defendants counter that they “have not asserted privilege as to the underlying facts” and

claim they have produced “thousands of documents reflecting facts discussed in the proxy,

including non-privileged board presentations, board minutes, financial projections, text

messages, calendar invites and emails.” Opp. Mot. Compel 4, ECF #105. As defendants

correctly contend, “communications between PCC and its lawyers about those facts are

privileged.” Id. (emphasis in original); c.f. Upjohn, 449 U.S. at 395 (“The privilege only protects

disclosure of communications; it does not protect disclosure of the underlying facts by those who

communicated with the attorney.”).




4 – OPINION AND ORDER
        Case 3:16-cv-01756-YY          Document 112        Filed 09/27/19      Page 5 of 13




       This court has carefully reviewed what plaintiffs have termed the proxy documents. PCC

and Berkshire Hathaway Inc. (Berkshire) retained outside counsel to prepare a proxy statement

pursuant to Section 14(a) of the Securities Exchange Act of 1934, for the pending acquisition of

PCC by Berkshire. In all but one privilege log entry, addressed below, outside counsel prepared

drafts of the proxy statement, sent them to PCC’s in-house counsel and various corporate

executives and members of the board of directors, who circulated the drafts and made comments

and edits at outside counsel’s request, and coordinated their response before sending them back

to outside counsel for further development. Outside counsel also sent emails and drafts with

changes tracked asking for clarification or approval of additional modifications. This back-and-

forth between and among outside counsel, PCC’s in-house counsel, and the executives and board

members concern crafting a proxy statement that complies with securities laws. These are

exactly the types of communications the attorney-client privilege was meant to protect when the

client is a corporation. Defendants represent that the “presentation of information in a proxy

requires judgments as to materiality, the appropriate level of detail and disclosure, and the

necessity and wording of cautionary language [and] risk disclosures—all of which carry potential

legal ramification.” Opp. Mot. Compel 4-5, ECF #105. This is nearly self-evident, as the

underlying lawsuit alleges “violations of the federal securities laws arising out of defendants’

dissemination of false and misleading proxy materials in violation of [federal securities law].”

Am. Class Action Complaint, ECF #56.

       Plaintiff’s characterization of the proxy documents is an equivocation. That legal advice

concerns the factual background section of the proxy statement does not transform the legal

advice into a fact that the attorney-client privilege does not cover. “A client is entitled to hire a

lawyer, and have his secrets kept, for legal advice regarding the client’s business affairs.” Chen,




5 – OPINION AND ORDER
        Case 3:16-cv-01756-YY         Document 112        Filed 09/27/19     Page 6 of 13




99 F.3d at 1501. “Consultation as to the scope of the provisions of the [Securities Exchange]

Act, as to language, and as to how best to legally comply with SEC regulations, for instance, are

precisely the type of day-to-day guidance for which a corporation would likely rely on counsel.”

Roth v. Aon Corp., 254 F.R.D. 538, 541 (N.D. Ill. 2009); see also In re Premera Blue Cross

Customer Data Sec. Breach Litig., 329 F.R.D. 656, 662 (D. Or. 2019) (“The fact that a document

may be prepared for a business purpose does not preclude it from being privileged if it is sent to

an attorney for the purpose of receiving legal advice relating to that document.”).2 PCC’s in-

house and outside counsel were not merely gathering business-related facts, as plaintiffs contend,

but instead “were employed for their legal knowledge.” Chen, 99 F.3d at 1502.

       Plaintiff’s heavy reliance on In re Micropro Sec. Litig., No. C-85-7428 EFL, 1988 WL

109973 (N.D. Cal. Feb. 26, 1988), is misplaced. Mot. Compel 5-6, ECF #99. The Micropro

court conducted an in camera review of over 3,500 documents and found that a subset of drafts

of offer materials related to an initial public offering submitted by employees to in-house counsel

were not covered by the attorney-client privilege. Id. at *1-*2. The court found that “[a]side

from a few editorial changes, all of the handwritten notations made by MicroPro employees

concern[ed] the addition or amendment of factual data contained in the draft offering materials.”

Id. at *2. The court found that the communications did not call for legal opinion or analysis as

they consisted of factual information, and that the attorneys “were essentially serving as a

conduit for factual data, and were not acting primarily as lawyers.” Id. The court also stated,

however, that

       [b]y the foregoing[,] we do not intend to issue a blanket ruling denying attorney-
       client protection to draft offering documents containing handwritten

2
  In re Premera concerned application of Washington State law, not federal common law, but
“the Washington Supreme Court has adopted the U.S. Supreme Court’s ‘flexible’ approach set
forth in [Upjohn.]” 296 F. Supp. 3d at 1238.



6 – OPINION AND ORDER
          Case 3:16-cv-01756-YY          Document 112        Filed 09/27/19     Page 7 of 13




          communications between MicroPro and its attorneys. Each document submitted
          for review has been considered separately and judgment rendered on the merits of
          each document. The privilege has been upheld as to those documents or portions
          of documents which meet the required criteria.

Id. The court then granted the motion to compel in part, ordering defendants to produce some

documents, but also denied the motion in part, finding that several sets of documents were

protected by the attorney-client privilege. Id. at *3. Although decided in 1988, Micropro

appears to be consistent with modern precedent. The decision is not inconsistent with the many

other cases holding that providing legal advice concerning draft SEC documents is privileged.

And it is not inconsistent with the finding, here, that the proxy documents concern “editorial

changes” informed by PCC’s in-house counsel and outside counsel’s legal knowledge. Id. at *2.

          Plaintiffs further rely on two cases from the Northern District of Illinois, which held that

drafts of proxy statements are categorically outside the scope of the privilege. Mot. Compel 6,

ECF #99. These cases were heavily criticized in a later case from the same district, Roth v. Aon

Corp., 254 F.R.D. 538, 541 (N.D. Ill. 2009). This court need not weigh in on an intra-district

split in the Seventh Circuit. Suffice it to say, the reasoning in Roth is overwhelmingly

persuasive.

          Plaintiffs also rely on deposition testimony from two members of the board of directors

for the proposition that they did not seek legal advice concerning the proxy or drafts of the

proxy. Mot. Compel 7, ECF #99. One board member testified that he did not recall receiving

legal advice with respect to the proxy, and the other testified that he did not receive personal

legal advice. Dahab Decl. Exs. H-I, ECF ##100-8–100-9. In camera review of the

communications between these board members and PCC’s in-house counsel reveal the

communications’ primary purpose was to enable PCC’s attorneys to provide PCC with legal

advice.



7 – OPINION AND ORDER
        Case 3:16-cv-01756-YY         Document 112        Filed 09/27/19      Page 8 of 13




       Finally, defendants emphasize that seven shareholder lawsuits were pending when PCC’s

outside counsel circulated drafts of the proxy statement for revision and comment, and that an

eighth lawsuit was filed between the time PCC filed the preliminary proxy statement and the

definitive proxy statement. During oral argument, defendants’ counsel compared drafting the

proxy statement under these circumstances to drafting a complaint, reasoning that because drafts

of a complaint would not be subject to discovery under the attorney-client privilege, drafts of

proxy documents should likewise not be discoverable. However, the proxy was not drafted for

the purpose of the pending litigation; it was drafted for the purpose of the acquisition, which is a

business function. By definition, a complaint is litigation related—it is the only way to

commence a lawsuit. F.R.C.P. 3. While proxy statements are often the subject of litigation, their

purpose generally is to solicit approval from shareholders. See 15 U.S.C. § 78n. All this is to

say—the proxy documents are not categorically legal advice. Regardless, the presence of

pending litigation targeting the very document that plaintiffs’ claims arise from tends to show

defendants solicited legal advice in their communications to outside counsel related to drafting

that document. The court’s in camera review confirms this.

       Defendants have carried their burden to show the proxy documents concern legal advice.

       B.      Intent to Keep Confidential

       Plaintiffs next contend that because the preliminary and definitive proxy statements were

publicly disclosed, defendants did not intend to keep drafts of them confidential. Mot. Compel

8, ECF #99. This is neither a reasonable inference nor the law. “[E]ven when a final product is

disclosed to the public, the underlying privilege attached to drafts of the final product remains

intact.” Roth v. Aon Corp., 254 F.R.D. 538, 541 (N.D. Ill. 2009) (collecting cases); see also, e.g.,

United States v. Murra, 879 F.3d 669, 682 (5th Cir. 2018), reh’g denied, (Feb. 23, 2018), cert.




8 – OPINION AND ORDER
        Case 3:16-cv-01756-YY          Document 112       Filed 09/27/19      Page 9 of 13




denied, 139 S. Ct. 94 (2018)) (“Public disclosure of facts does not destroy the attorney-client

privilege with respect to confidential communications about those facts”); In re Premera Blue

Cross Customer Data Sec. Breach Litig., 329 F.R.D. 656, 662 (D. Or. 2019) (citing Roth and

collecting additional cases); In re Banc of California Sec. Litig., 2018 WL 6167907, at *2

(“When a client sends a draft disclosure document to an attorney for comment or input, the

attorney-client privilege attaches to the draft and remains intact even after the final document is

disclosed.”); SCF Waxler Marine LLC v. M/V ARIS T, No. CV 16-1022, 2017 WL 2558871, at

*3 (E.D. La. June 13, 2017) (collecting cases and stating: “Often, drafts of a document

exchanged between an attorney and client will reflect the client’s request for advice regarding

how to present the facts and the attorney’s advice in response.”); Waters v. Drake, No. 2:14-CV-

1704, 2016 WL 8118193, at *2 (S.D. Ohio Feb. 4, 2016) (quoting Roth and stating that “a draft

of a document which becomes public record does not thereby lose that privilege. Otherwise,

clients with a public reporting obligation could never consult in confidence with their attorneys

about the contents of the report.”); U.S. v. New York Metropolitan Transp. Authority, 03-CV-

02139-SLT-MDG, 2006 WL 3833120, at *2 (E.D.N.Y. 2006) (holding that although final

document was publicly disclosed, “it is clear from review that the client still intended that his

communications with his attorney prior to the finalization of the document remain

confidential.”); Ideal Elec. Co. v. Flowserve Corp., 230 F.R.D. 603, 607 (D. Nev. 2005) (holding

explicit disclosure of draft affidavit was necessary to constitute waiver of privilege covering

drafts). Plaintiff’s non-binding authorities to the contrary are unpersuasive.




9 – OPINION AND ORDER
         Case 3:16-cv-01756-YY        Document 112       Filed 09/27/19     Page 10 of 13




         C.     Waiver

         Plaintiffs argue defendants waived attorney-client privilege as to item 326 because the

“communication is not logically connected to legal advice” and the communication was sent

from PCC’s in-house counsel to employees of PCC’s public relations firm, Abernathy

MacGregor Group, Inc. (AMG), a third party. Mot. Compel 9, ECF #99. Defendants counter

that because AMG is the functional equivalent of an employee, disclosure to AMG does not

constitute a waiver. Opp. Mot. Compel 9-10, ECF #105.

         “As fictitious entities, corporations can seek and receive legal advice and communicate

with counsel only through individuals empowered to act on behalf of the corporation.” Admiral

Ins. Co. v. U.S. Dist. Ct. for Dist. of Arizona, 881 F.2d 1486, 1492 (9th Cir. 1989). In Upjohn,

the Supreme Court rejected the notion that only a corporation’s high-level “control group” could

communicate with attorneys without the privilege being waived; instead, the Court held that

lower level employees could properly be used as agents of a corporation where they had

“relevant information needed by corporate counsel if [counsel] is adequately to advise the client

with respect to such actual or potential difficulties.” 449 U.S. at 391; U.S. v. Graf, 610 F.3d

1148, 1158 (9th Cir. 2010) (“a corporation’s privilege extends to communications between

corporate employees and corporate counsel as long as the communications are ‘made at the

direction of corporate superiors in order to secure legal advice.’”) (quoting Chen, 99 F.3d at

1502).

         “The Eighth Circuit . . . applied Upjohn to cover communications between corporate

counsel and outside consultants” when the outside consultant “was in all relevant respects the

functional equivalent of an employee.” Graf, 610 F.3d at 1158 (citations omitted); see id. at

1158-59 (adopting this approach under the principles set forth by the Eighth Circuit in In re




10 – OPINION AND ORDER
       Case 3:16-cv-01756-YY          Document 112       Filed 09/27/19      Page 11 of 13




Bieter Co., 16 F.3d 929, 938 (8th Cir. 1994)). As explained in Schaeffer v. Gregory Vill.

Partners, L.P., “functional employees are agents of a corporation that fall within the privilege’s

scope under Upjohn.” 78 F. Supp. 3d 1198, 1203 (N.D. Cal. 2015).

       Plaintiffs rely on Universal Standard Inc. v. Target Corp., 331 F.R.D. 80 (S.D.N.Y.

2019), to support their position. There, two employees of the plaintiff’s public relations firm

were copied on several otherwise privileged emails chains between the plaintiff corporation and

its attorneys. Id. at 84. The court considered three exceptions to the third-party waiver rule,

including the functional employee exception articulated in Bieter. Id. at 86-92. The court

considered several factors to determine whether the consulting PR firm was functionally an

employee, including

       whether the consultant exercised independent decision-making on the company’s
       behalf; possessed information held by no one else at the company; served as a
       company representative to third parties; maintained an office at the company or
       otherwise spent a substantial amount of time working for it; and sought legal
       advice from corporate counsel to guide his or her work for the company.

Id. at 89 (quoting In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig., 352 F.

Supp. 3d 207, 213 (E.D.N.Y. 2019)). The plaintiff represented that the PR firm had “certain

unspecified independent decision-making authority regarding [plaintiff’s] public relations and

public relations strategy, and that [the PR firm was] responsible for handling [plaintiff’s] public

relations needs.” Id. at 89-90 (quotation marks and citations to record omitted). The court

found, however, that none of the PR firm’s duties were related to seeking legal advice. Id. at 90.

The PR firm merely had to “monitor and respond to any and all relevant inquiries directed to an

email address that was used for public relations and press inquiries,” and otherwise performed

the functions of an ordinary public relations firm. Id. at 90 (quotation marks and citations to

record omitted). The PR firm did not have independent authority to decide to issue a press




11 – OPINION AND ORDER
       Case 3:16-cv-01756-YY         Document 112          Filed 09/27/19   Page 12 of 13




release or to issue a press release when the underlying litigation commenced. Id. The defendant

had only retained the PR firm for a six-month test period. Id. And most importantly, there was

no evidence the PR “sought legal advice from corporate counsel to guide its work for the

company.” Id. (quoting In re Restasis, 352 F. Supp. 3d at 213) (alteration omitted). The court

ultimately concluded that the PR firm was not the functional equivalent of an employee and “any

privilege that attached to the emails was waived because the public relations firm took part in the

email exchanges.” Id. at 83.

       Here, by contrast, AMG is the functional equivalent of an employee under Upjohn and

Graf. PCC retained AMG in August 2014 to provide “public relations counsel and other

strategic communications services.” Decl. Justin Clarke, Ex. G, at ‘749, ECF #105-8. AMG’s

retainer was not a test run, as the relationship was established by the time Berkshire and PCC

began talks in March 2015 and was apparently maintained throughout the acquisition. Under the

terms of its engagement, AMG was required to “take instructions from [PCC], and . . . consult

with other members of [PCC] management and with [PCC’s] legal and financial advisors as

necessary,” while PCC promised to “provide AMG with the information and resources necessary

to carry out [PCC’s] instructions.” Id. AMG agreed that its work product, including “[a]ll

reports, press releases, Q&A’s, and other materials prepared, purchased, procured and/or

furnished by AMG,” belonged to PCC. Id. at ‘750. And AMG was obligated to maintain the

confidentiality of “all information not in the public domain” including information received from

“[PCC’s] attorneys and financial advisors.” Id. at ‘749.

       Sent on Monday, August 31, 2015, item 326 is an email from PCC’s in-house counsel

forwarding an unfinished draft of the preliminary proxy statement to several AMG employees.

PCC filed the preliminary proxy statement with the SEC four days later, on Friday, September 4,




12 – OPINION AND ORDER
       Case 3:16-cv-01756-YY         Document 112        Filed 09/27/19     Page 13 of 13




2015. Seven shareholder lawsuits were pending at the time, and an eighth lawsuit specifically

targeting the proxy statement—this lawsuit—was filed shortly afterward. Unlike in Universal

Standard, AMG was clearly receiving “legal advice from corporate counsel to guide its work for

the company.” 331 F.R.D. at 90 (internal citation omitted).

       Two of the cases defendants rely on lend support to this finding. Opp. Mot. Compel 9-

10, ECF #105. In Medversant Techs., L.L.C. v. Morrisey Associates, Inc, the court noted that the

communication at issue contained a “comment from the lawyer [which] was significant because

what he’s trying to say is that ‘You’ve got to be very careful how this is worded. You don’t want

to throw in things that would be inappropriate here,’ and I think that it was important for the

press-release agency to be aware of that.” CV 09-05031 MMM (FFMx), 2011 WL 13124128, at

*2 (C.D. Cal. July 20, 2011). In In re Copper Mkt. Antitrust Litig., the agent performed “a

corporate function that was necessary in the context of the government investigation, actual and

anticipated private litigation.” 200 F.R.D. 213, 219 (S.D.N.Y. 2001). Here, defendants have

shown, and in camera review confirms, that the communication included advice from counsel

instructing AMG on how to provide its services and that AMG’s function was necessary in the

context of pending and anticipated litigation. Thus, under these circumstances, AMG is the

functional equivalent of an employee and disclosure to AMG does not constitute waiver of the

attorney-client privilege.

       For the reasons set forth above, plaintiffs’ motion (ECF #99) is denied.

       DATED September 27, 2019.



                                                                    /s/ Youlee Yim You
                                                               Youlee Yim You
                                                               United States Magistrate Judge




13 – OPINION AND ORDER
